Citation Nr: 0920309	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder 
(PTSD).   

2.  Entitlement to service connection for a skin disability 
to include chloracne.  

3.  Entitlement to service connection for Peyronie's disease.  

4.  Entitlement to service connection for colon-rectal polyps 
to include as secondary to PTSD and herbicide exposure. 

5.  Entitlement to service connection for throat polyps to 
include as due to herbicide exposure.  

6.  Entitlement to service connection for diverticulitis to 
include as secondary to PTSD. 

7.  Entitlement to service connection for Barrett's 
Esophagus.  

8.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  The Veteran was awarded a Vietnam Service 
Medal and he served in Vietnam from March 1970 to January 
1971.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied entitlement to service 
connection for chloracne, Peyronie's disease, hypertension, 
diverticulitis, colon and rectal polyps, and throat polyps.  
Service connection was granted for PTSD and a 50 percent 
rating was assigned from July 26, 2005.  Service connection 
was granted for prostate hypertrophy and a 20 percent rating 
was assigned from July 26, 2005.  Entitlement to an increased 
rating for tinea versicolor was denied.  The Veteran filed a 
timely appeal for all issues except for the ratings assigned 
to the prostate hypertrophy and tinea versicolor.  

A July 2008 rating decision denied entitlement to service 
connection for Barrett's esophagus and entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  In August 2008, the Veteran 
expressed disagreement with the denial of service connection 
for Barrett's esophagus.  A statement of the case has not 
been issued.  The filing of a notice of disagreement 
initiates the appeal process.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board is required to remand, rather 
than refer, this issue.  Id.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In January 2009 and March 2009, the Veteran submitted 
additional pertinent evidence to the Board in support of his 
claims and waived consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304.  Therefore, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an initial higher rating for 
PTSD and entitlement to service connection for Barrett's 
esophagus and diverticulitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from March 1970 to January 
1971.  

2.  There is no evidence of hypertension in service, there is 
no competent evidence of a current diagnosis of hypertension, 
and there is competent evidence that the service-connected 
PTSD does not cause or aggravate hypertension.   

3.  The evidence establishes that the eczematoid dermatitis 
is related to service.  

4.  Peyronie's disease first manifested many years after 
service and there is no competent evidence which relates this 
disease to disease or injury in service.

5.  There is no evidence of a current diagnosis of colon or 
rectal polyps.  

6.  There is no evidence of a current diagnosis of throat 
polyps. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be so presumed, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Eczematoid dermatitis was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Peyronie's disease was not incurred in or aggravated by 
active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

4.  Colon or rectal polyps were not incurred in or aggravated 
by active service and may not be so presumed, and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2008).

5.  Throat polyps were not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in October 2005, March 2006, 
and May 2006, prior to the initial adjudication of the 
claims.  The letters notified the Veteran of what information 
and evidence must be submitted to substantiate the claims for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006 and May 
2006 letters provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates. 

Even if there was an error in the notice provided pertinent 
to the various theories of service connection, any VCAA 
notice error would be harmless and not currently require 
correction because the error did not have an effect on the 
essential fairness of the adjudication.  Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2008); Mayfield v. Nicholson, 19 Vet. 
App. 103, 116 (2006) ("the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication.).  That is, by their 
recent hearing testimony, the Veteran and his representative 
demonstrated that they were well aware of what was needed to 
substantiate the claims.  During the course of the appeal, 
the notification from the RO provided adequate information 
and the Veteran submitted responsive evidence and argument 
regarding the matters on appeal.  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records including inpatient 
records were obtained.  VA treatment records dated from 
January 2006 to January 2009 were obtained and associated 
with the claims folder.  Private records from Drs. W.S., 
M.D., G.S., J.T., and H. and records from H. Medical Center, 
G.I. Associates, and A. Urological Associates were obtained 
and associated with the claims file.  The Veteran underwent a 
VA examination in 2006 and 2007 to obtain medical evidence as 
to the nature and etiology of the skin disease and 
hypertension.   

A VA examination to obtain a medical opinion was not 
conducted for the issues of entitlement to service connection 
for Peyronie's disease, colon-rectal polyps, and throat 
polyps.  However, such additional action is not warranted. In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the claims of service connection for colon-rectal and 
throat polyps, there is no evidence of a current disability 
or current symptoms.  The Board finds that a medical opinion 
is not necessary because there is probative evidence 
establishing that there is no current disability; there is no 
event, injury or disease in service; and there is sufficient 
competent medical evidence on file for the Board to make a 
decision on the claim.  Accordingly, a remand for the purpose 
of obtaining a medical opinion regarding whether the 
Veteran's claimed disorders are etiologically related to 
service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the claim of service connection for Peyronie's disease, 
there is no indication of an association between the disease 
and service. The Board finds that a medical opinion is not 
necessary because there is probative evidence establishing 
that the current disease manifested many years after service; 
there is no evidence of an event, symptoms, injury or disease 
in service; or  and there is sufficient competent medical 
evidence on file for the Board to make a decision on the 
claim.  Accordingly, a remand for the purpose of obtaining a 
medical opinion regarding whether the Veteran's claimed 
disorders are etiologically related to service is not 
warranted.  38 C.F.R. § 3.159(c)(4); see Wells and McClendon, 
both supra.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection: In General

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if hypertension became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary Service Connection

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Presumptive service connection on the basis of herbicide 
exposure

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Initial Matters

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the Veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  Hence, the old version of the 
regulation will be applied in this decision.  In any event, 
the evidence does not demonstrate aggravation under either 
version of 38 C.F.R. § 3.310, as will be discussed below.  

Service connection for hypertension

The Veteran contends that he has hypertension that is 
aggravated by his service-connected PTSD.  Service connection 
for PTSD was established in September 2006 and a 50 percent 
rating is currently assigned.  The Veteran asserts that the 
service-connected PTSD causes or worsens the hypertension.  
He also asserts that he has "hypertensive anxiety attacks" 
since service in Vietnam and his doctors have prescribed 
Zanax for him.  Consistent with the RO's adjudication and the 
Veteran's contentions, the Board will also consider 
entitlement to service connection for hypertension on a 
direct and secondary basis.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  The Board also 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

There is no competent evidence of hypertension in service.  
Separation examination dated in May 1971 shows that 
examination of the heart was normal. The Veteran's blood 
pressure reading was 118/68.  He reported "no" when asked 
if he had complains of shortness of breath, pain or pressure 
in his chest, or high or low blood pressure.  Hypertension 
was not diagnosed or detected in service or upon separation 
examination.    

The Board finds that the competent and probative evidence 
shows that there is no relationship between the Veteran's 
hypertension and his service or service-connected disability.   
Initially, the private treatment records and VA treatment 
records associated with the file do not show any treatment or 
diagnosis of hypertension.  The evidence shows that in 
January 2009, a blood pressure check showed that the 
Veteran's blood pressure reading was 134/83 in the right arm 
and 162/99 in the left arm.  Another blood pressure check in 
January 2009 shows that the blood pressure readings were 
150/89 and 147/80.  A December 2008 VA treatment record 
indicates that the assessment was elevated blood pressure 
readings possible from stress.  This clinical notation, 
although noting a possibility, is not highly competent 
evidence of a causal relationship, given the ambiguous 
language.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Further, as discussed below, it is outweighed by the VA 
examination of December 2007, which is highly probative 
evidence.      

The December 2007 VA medical opinion indicates that the 
Veteran stated that at home, his blood pressure runs in the 
180's/70 to 80.  He reported having heart episodes with his 
heart racing, cold sweats, and increased blood pressure.  He 
reported that he was treated in his doctor's office with 
Valium.  

The December 2007 VA medical opinion indicates that the 
Veteran has hypertension.  The VA medical opinion states that 
hypertension is not caused by, or aggravated by the service-
connected PTSD, and that is at least as likely as not caused 
by or the result of multiple factors to include the Veteran's 
genetics, family history, male gender, history of alcohol 
abuse, and age.  The report indicates that the rationale for 
this opinion was medical literature review, medical record 
review, and clinical experience.  See the December 2007 VA 
medical opinion.  The Board finds that this opinion is of 
high probative value given that the examiner had the 
opportunity to examine the Veteran and conduct a record 
review as well as provide an articulated rationale for the 
conclusions reached.  Additionally, the opinion was 
sufficiently comprehensive to address the entire claims.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion").

The Veteran's own assertions that he has hypertension or 
hypertensive anxiety attacks as related to service or 
service-connected disability are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  Although the 
Veteran is competent to testify as to observable symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Medical expertise is necessary in 
order to diagnosis hypertension.  A diagnosis of hypertension 
cannot be established by a layperson and the Veteran has not 
submitted any medical evidence which supports his 
contentions.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Since there is no evidence of hypertension in service, and 
there is probative evidence which establishes that the 
elevated blood pressure readings are not caused or aggravated 
by the PTSD, the preponderance of the evidence is against the 
claim for service connection for hypertension on a direct and 
secondary basis, and the benefit of the doubt doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.

Service connection for skin disability to include chloracne

The Veteran asserts that he has chloracne due to exposure to 
herbicides in service.  The service personnel records show 
that the Veteran served in Vietnam from March 1970 to January 
1971.  The Veteran served in Vietnam during the applicable 
time period as set forth in 38 U.S.C.A. § 1116, and is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. §  1116(f).  

Significantly, however, there is no medical evidence that the 
Veteran currently has chloracne.  Also, the regulations 
indicate that in order for presumptive service connection for 
chloracne to be granted, there must be evidence of chloracne 
within one year of exposure to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  There is no evidence of a diagnosis of 
chloracne within one year of exposure to herbicides, which 
would be within one year of the last date of Veteran's 
Vietnam service which was in January 1971.  The record shows 
that the Veteran had tinea versicolor upon separation 
examination in May 1971 and service connection has been 
granted for this tinea versicolor.   

Although there is no current evidence of chloracne, there is 
competent evidence that the Veteran has eczematoid 
dermatitis.  There is competent evidence which relates the 
eczematoid dermatitis to service.  The December 2007 VA 
examination report shows a diagnosis of eczematoid 
dermatitis.  The report indicates that the Veteran reported 
that he had erythematous lesions of varying sizes on 
different areas of his body.  He stated that the lesions 
become raised, itchy, and have a boil-like appearance.  The 
Veteran reported that these are the same lesions he developed 
following duty in Vietnam.  The Veteran is competent to 
report observable symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Physical 
examination showed flat, hyperpigmented blotches with 4 
small, round lesions on the left forearm.  There were flat, 
hyperpigmented blotches with multiple small round lesions on 
the right forearm.  There were hyperpigmented lesions on the 
waist area and in the supra-pubic area.  

There is medical evidence that relates the eczematoid 
dermatitis to service.  The May 2006 VA examination report 
indicates that the Veteran reported having an erythematous 
pustular type rash on the trapezius area and upper portion of 
his back which would travel to the chest and upper abdomen.  
The rash was also currently present on the forearms, right 
buttock, and left thigh area.  It was noted hat the rash was 
an intermittent type and would recur every one to two months.  
The rash would last for a two week period and the Veteran 
would have burning, pruritic, small pustular forms that would 
open and exude a clear fluid; the pruritus would become 
extreme.  The areas would become erythematous and would last 
for two weeks and then would decrease in erythema.  The open 
pustular areas would heal and scab.  The diagnosis was 
diffuse erythematous areas of eczematoid or vasculitic type 
lesions involving approximately 25 to 30 percent of the total 
body surface in the unexposed areas that cyclically become 
pruritic and painful in a two to three month cycle of two 
week exacerbations.  The examiner indicated that this type of 
involvement appeared to be a variant of chloracne which is at 
least as likely as not caused by or the result of his Vietnam 
exposure.  The examiner also indicated that the Veteran had 
hairless areas of the body secondary to chronic erythema and 
pruritus consisting of outer two thirds of the eyebrows and 
feet extending to the lower thirds of both legs which again 
appear to be at least as likely as not probably secondary to 
exposure to herbicide in Vietnam.  

There is medical evidence that the eczematoid dermatitis is a 
separate disease from the service-connected tinea versicolor.  
The VA examination reports dated in May 2006 and December 
2007 indicate that there was no objective evidence of tinea 
versicolor.  The examination reports show that the Veteran 
currently has eczematoid dermatitis.  

The competent medical evidence and lay evidence demonstrates 
that the Veteran had symptoms of eczematoid dermatitis in 
service and a continuity of symptomatology after service 
separation.  There is competent medical evidence which 
relates that current symptoms and diagnosis of eczematoid 
dermatitis to service.  The Board finds that the credible and 
probative evidence in this case supports the Veteran's claim, 
and a grant of service connection for eczematoid dermatitis 
is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Accordingly, service connection for eczematoid dermatitis is 
granted.  

Service connection for Peyronie's disease

The Veteran contends that the Peyronie's disease was caused 
by exposure to Agent Orange in Vietnam.  See his July 2005 
claim.  He also contends that the Peyronie's disease is 
related to his period of service.  See the October 2006 
notice of disagreement.  The competent medical evidence of 
record establishes that the Veteran currently has Peyronie's 
disease.  See the November 2007 VA treatment record which 
shows a diagnosis of severe Peyronie's disease. 

There is no evidence of Peyronie's disease in service.  
Service treatment records show that the Veteran was treated 
for a sore on the penis, burning with urination, urethral 
redness, epidydimitis, and prostatis in service.  See the 
service treatment records dated in July 1970, December 1970, 
and July 1971.  However, the May 1971 separation examination 
report indicate that genito-urinary examination was normal.  
In September 1971, the Veteran certified that there was no 
change in his medical condition since May 1971.  Service 
treatment records do not show a diagnosis of Peyronie's 
disease.  The record shows that Peyronie's disease was 
diagnosed in 2002.  See the A. Urological Associates 
treatment records dated from September 2002 to March 2004.  

There is no competent evidence which establishes that the 
Peyronie's disease is medically related to the Veteran's 
period of service.  The Veteran has theorized that the 
Peyronie's disease is due to service.  The Veteran's own 
implied assertions that the Peyronie's disease is related to 
his period of service are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  There is no evidence which establishes 
that the Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the Veteran's assertions, 
he is not qualified to render a medical opinion regarding the 
origin of a disease or disability, and his statements cannot 
serve as competent medical evidence of the etiology of this 
disability.  Further, there is no competent evidence that 
supports the Veteran's theory of the etiology of his 
Peyronie's disease. 

In the July 2005 claim, the Veteran stated that the 
Peyronie's disease was due to Agent Orange exposure.  The 
service personnel records show that the Veteran served in 
Vietnam from March 1970 to January 1971.  The Veteran served 
in Vietnam during the applicable time period as set forth in 
38 U.S.C.A. § 1116, and is therefore presumed to have been 
exposed to herbicide agents.  38 U.S.C.A. §  1116(f).  
However, Peyronie's disease is not one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).

The Board notes that the Secretary has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The medical evidence against the Veteran's claim consists of 
the service treatment records which establish that the 
Veteran did not have Peyronie's disease in service and the 
first evidence of a diagnosis of Peyronie's disease was in 
2002, over thirty years after service.  The Board notes that 
this lengthy period, almost thirty years, with no evidence of 
pertinent diagnosis or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There 
is no competent evidence which associates this disease to 
injury or disease in service.   

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Peyronie's 
disease was incurred during service or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for Peyronie's 
disease is not warranted. 

Service connection for colon and rectal polyps

The Veteran contends that he incurred colon-rectal polyps due 
to Agent Orange exposure in service.  See the July 2005 
claim.  He also asserts that the colon-rectal polyps were 
caused by the service-connected PTSD due to the stress and 
nerves form the PTSD.  See the October 2006 notice of 
disagreement.  

The Board finds that there is no current diagnosis of colon-
rectal polyps.  Review of the record shows that the Veteran 
had colonic adenomas removed in 1997.  See the treatment 
records from H. Medical Center dated from May to July 1997.  
There is no medical evidence establishing that the colon-
rectal polyps recurred since 1997.  There is no competent 
evidence that the Veteran has current symptoms of rectal 
polyps or that any prior polyps were related to service.  See 
the October 2005 VA treatment record which notes that the 
Veteran did not have complaints of blood in stool; the 
Veteran reported that he had a rectal exam in July 2005 that 
was "okay." 

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability).  A grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In the present case, there 
is no evidence of a current disability.  

The Veteran's own assertions that he has colon-rectal polyps 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran is competent to 
testify as to observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
presence of colon-rectal polyps cannot be established by a 
layperson and the Veteran has not submitted any medical 
evidence which supports his contentions.

In the July 2005 claim, the Veteran asserted that the colon-
rectal polyps were due to Agent Orange exposure.  Colon 
polyps are not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e), presumptive diseases due to 
exposure to herbicides.     

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, supra.  Accordingly, the claim is denied.  The Board 
notes that it need not address the Veteran's contentions that 
the colon and rectal polyps are caused or aggravated by the 
service-connected PTSD since there is no evidence of a 
current disability.  

Service connection for throat polyps

The Veteran contends that he incurred throat polyps due to 
Agent Orange exposure in service and the polyps are an early 
form of cancer.  See the July 2005 claim and the October 2006 
notice of disagreement.  

There is no current diagnosis of throat polyps.  Review of 
the record shows that the Veteran has a history of benign 
polyp of the vocal cords and the last episode was in 1989.  
See a January 2006 VA treatment record.  There is no medical 
evidence establishing that the throat polyps recurred since 
1989 or that any previous polyps were related to service in 
any way.  VA ear, nose and throat examinations in 2007 were 
negative.  See VA treatment records dated in March and July 
2007.  

As noted above, the Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, supra.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden, supra.  A grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  In the present case, there is no evidence of a 
current disability.  

The Veteran's contentions that he has throat polyps are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran is competent to 
testify as to observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
presence of throat polyps cannot be established by a 
layperson and the Veteran has not submitted any medical 
evidence which supports his contentions.  He has not 
submitted any competent evidence of current symptoms due to 
throat polyps.  

In the July 2005 claim, the Veteran stated that the throat 
polyps were due to Agent Orange exposure.  Throat polyps are 
not one of the enumerated disabilities listed under 38 C.F.R. 
§ 3.309(e), presumptive diseases due to exposure to 
herbicides.  Respiratory cancer is a presumptive disease 
under 38 C.F.R. § 3.309(e), but there is no medical evidence 
which establishes that the throat polyps are a form of 
respiratory cancer.  As noted above, the medical evidence 
shows that the polyps were benign.  See the January 2006 VA 
treatment record.      

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.    


ORDER

Entitlement to service connection for hypertension is not 
warranted, and the appeal is denied.

Entitlement to service connection for eczematoid dermatitis 
is warranted, and the appeal is granted to that extent.  

Entitlement to service connection for Peyronie's disease is 
not warranted, and the appeal is denied.

Entitlement to service connection for colon-rectal polyps is 
not warranted, and the appeal is denied.

Entitlement to service connection for throat polyps is not 
warranted, and the appeal is denied.


REMAND

Regarding the claim for entitlement to an increased initial 
disability evaluation for PTSD, the Board finds that 
additional development is necessary before a decision can be 
made on the merits.  The VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).   

There is competent evidence of record which shows that the 
PTSD may have worsened or changed since the December 2007 VA 
psychiatric examination.  At the hearing before the Board in 
January 2009, the Veteran testified that his PTSD symptoms 
have worsened.  The Veteran stated that he had been taking 
Zoloft for the past year and he was starting therapy.  VA 
mental health treatment records dated in January 2009 show 
that the Veteran underwent suicidal risk assessment and he 
had suicidal ideation within the past 30 days.  Because of 
the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

At the January 2009 hearing, the Veteran stated that he was 
receiving Social Security Administration (SSA) disability 
benefits based upon his PTSD and stomach disabilities since 
June 2008.  A search for SSA records was made in October 2007 
but it does not appear that a search was made for the more 
recent SSA records.  In Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) the Court held, in essence, that records 
pertaining to SSA disability claims in possession of SSA are 
constructively in possession of VA (See 38 C.F.R. § 3.201), 
and that if VA does not seek to secure such records from SSA, 
it violates its duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a).

The record shows that the Veteran receives treatment for his 
PTSD and gastrointestinal disorders at the VA healthcare 
system in Daytona.  The Board finds that the RO/AMC should 
make an attempt and obtain the VA treatment records from the 
Daytona VA healthcare system dated from January 2009.  VA has 
a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Lastly, as noted in the Introduction, a July 2008 rating 
decision denied entitlement to service connection for 
Barrett's esophagus.  In August 2008, the Veteran expressed 
disagreement with the denial of service connection for 
Barrett's esophagus.  A statement of the case has not been 
issued.  The filing of a notice of disagreement initiates the 
appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board is required to remand, rather than refer, this 
issue.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for his PTSD and 
gastrointestinal disorders from the VA 
medical facility in Daytona dated from 
January 2009.  Incorporate the records 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination. 

With respect to records in the custody of 
a Federal department or agency, VA has a 
duty to make "as many requests as are 
necessary" to obtain those records until 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).   If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

3.  Issue a statement of the case on the 
issue of entitlement to service 
connection for Barrett's esophagus to the 
Veteran and his representative.  Advise 
the Veteran that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board, and that only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

4.  Schedule the Veteran for a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score in accordance with DSM-IV.  The 
complete rationale for any opinions 
expressed should be provided.

5.  Then, after completing any additional 
development deemed necessary, 
readjudicate the issues on appeal.  
Consider whether an extraschedular rating 
for the PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative, and they should 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


